        Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 AVALON HOLDINGS CORP.,

                    Plaintiff,           No. 18-Civ-7291-VSB

                    v.                   (ECF)

 GUY GENTILE and
 MINTBROKER INTERNATIONAL, LTD.

                    Defendants.



 Related to:

 NEW CONCEPT ENERGY, INC.
                                         No. 18-Civ. 8896-VSB
                    Plaintiff,

                    v.

 GUY GENTILE and
 MINTBROKER INTERNATIONAL, LTD.

                    Defendants.


  DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT MOTION TO DISMISS
   UNDER FED. R. CIV. P. 12(b)(3) AND IN THE ALTERNATIVE TO TRANSFER
UNDER 28 U.S.C. §1406 AND IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                        UNDER FED. R. CIV. P. 12(b)(6)

                                             FORD O’BRIEN LLP

                                             Adam C. Ford
                                             Robert S. Landy
                                             575 Fifth Avenue
                                             17th Floor
                                             New York, New York 10017
                                             aford@fordobrien.com
                                             rlandy@fordobrien.com
                                             (212) 858-0040
                                             Attorneys for Defendants
December 27, 2018
            Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 2 of 18



                                                     TABLE OF CONTENTS
                                                                                                                                          Page



TABLE OF AUTHORITIES .................................................................................................... iii
PRELIMINARY STATEMENT ............................................................................................... 1
STATEMENT OF FACTS ........................................................................................................ 5
ARGUMENT............................................................................................................................. 8

   I. PURSUANT TO 28 U.S.C. § 1391, THE DISTRICT OF PUERTO RICO AND THE
   NORTHERN DISTRICT OF TEXAS ARE THE ONLY POSSIBLE VENUES FOR THE
   NEW CONCEPT ENERGY ACTION.................................................................................. 9

       A. Venue in the New Concept Energy Action would have been Appropriate in the
       District of Puerto Rico Under 28 U.S.C. §§ 1391(b)(1) and (c)(3) ................................. 10

       B.     Venue in the New Concept Energy Action is Not Proper in New York ................. 11

       C. For the Same Reasons, Pursuant to 28 U.S.C. § 1391, the District of Puerto Rico
       and the District of Ohio are the Only Possible Venues for the New Avalon Holdings
       Action. ............................................................................................................................. 11

       D. In the Alternative to Dismissal Under FED. R. CIV. P. 12(b)(3), the Court May
       Transfer These Actions to Puerto Rico Under 28 U.S.C. §1406 as Venue is Proper there
       for Both. ........................................................................................................................... 12

   II. THE FACTS OF THESE CASES FALL FAR BEYOND SECTION 16(B)’S
   STATUTORY INTENT AND IMPOSITION OF LIABILITY HERE IS PRECLUDED
   AND WOULD BE UNJUST AND SERVE NO LEGITMATE PURPOSE ...................... 12

CONCLUSION ....................................................................................................................... 15




                                                                        ii
            Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 3 of 18



                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)
Cases

Basile v. Walt Disney Co.,
 717 F. Supp. 2d. 381 (S.D.N.Y. 2010) ................................................................................... 8

Can't Live Without It, LLC v. CSS, Inc.,
 18 CV4789 (DLC), 2018 WL 4265906, at *2 (S.D.N.Y. Sept. 6, 2018).............................. 12

Cartier v. Micha, Inc.,
 No. 06 Civ. 4699, 2007 WL 1187188, at *2 (S.D.N.Y. Apr. 20, 2007) ................................. 8

Chechele v. Sperling,
 Fed. Sec. L. Rep. P. 96786 (S.D.N.Y. Mar. 29, 2012) ......................................................... 13

Donoghue v. Centillium Commc’ns Inc.,
 No. 05 Civ. 4082 (WHP), 2006 WL 775122, at *5 (S.D.N.Y. Mar. 28, 2006) ...... 3 FN. 2, 13

Gulf Ins. Co. v. Glasbrenner,
 417 F.3d 353 (2d Cir. 2005).................................................................................................. 11

Minnette v. Time Warner,
 997 F.2d 1023 (2d Cir. 1993)................................................................................................ 12

Rothstein v. Carriere,
 41 F. Supp. 2d. 381 (E.D.N.Y. 1999) ..................................................................................... 8

Rubenstein v. Live Nation Entertainment,
 Fed. Sec. L. Rep. P. 99744 (S.D.N.Y. June 20, 2017) ............................................ 3 FN. 2, 13

Spar, Inc. v. Info. Res., Inc.,
 956 F.2d 392 (2d Cir. 1992).................................................................................................. 12



Statutes and Rules

15 U.S.C. § 78p(b) ................................................................................................................. 2, 3

28 U.S.C. §1391 ............................................................................................................... passim

28 U.S.C. §1406 .................................................................................................................. 2, 12

Fed R. Civ. P. 12............................................................................................................... passim




                                                                     iii
         Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 4 of 18



       Pursuant to Fed R. Civ. P. 12(b)(3) and 28 U.S.C. §1406, by their undersigned attorneys,

Defendants MintBroker International, Ltd. (Bahamas) (“MBI”) and Guy Gentile (“Gentile”)

respectfully move for an Order dismissing theses related actions for improper venue, or in the

alternative transferring this action to the United States District Court for the District of Puerto

Rico pursuant to 28 U.S.C. §1406. In addition, pursuant to Fed. R. Civ. P. 12(b)(6), Defendants

respectfully move for an Order dismissing theses related actions on the merits (understanding

that no decision on such portion of this motion can be rendered until venue is established).

                                 PRELIMINARY STATEMENT

       The related actions at issue in this motion are novel, although they are brought by counsel

who are no strangers to novel theories of liability under 15 U.S.C. § 78p(b) (“Section 16(b)”).

Indeed, Plaintiffs’ counsel have filed dozens of cases alleging a short swing profit violation,

often using the same two individuals as their shareholder plaintiff. 1 But the questionable

conduct of Plaintiffs’ lawyers is not the focus of these motions. Nor are the impertinent and

scurrilous claims they make about Gentile, though the impropriety of such recklessly made

defamatory allegations will be addressed in due course. Rather, this memorandum addresses the

simple fact that the complaints in both actions suffer the same threshold procedural defect: there

is no basis to place venue in New York whatsoever. As such, both complaints must be dismissed

for improper venue. While it is a decision for the properly venued court, it is clear that both

matters should also be dismissed on the substance as well, as the novel theory of liability alleged

in the complaints fall far outside the conduct regulated by Section 16(b).

       Both cases relate to the alleged short-swing profit obtained by an alleged insider (MBI)

and by implication its owner (Gentile). But unlike the many cases this District has considered



1
 Deborah Donahue and Aaron Rubenstien have conspired with Plaintiffs’ counsel to bring
dozens of Section 16(b) actions in this Court on a “derivative” basis and have purchased
securities in collusion with Plaintiffs’ counsel for the obvious purpose of initiating a litigation
and to assist counsel represent the issuer on a contingent basis.
         Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 5 of 18



under 15 U.S.C. § 78p(b) (“Section 16(b)”) regarding insiders and statutory insiders, these two

related actions here involve the intersection of a new trading market, dominated by high-

frequency trading, and Section 16(b) which was intended to deal with the problem of the misuse

or potential misuse of inside information, by insiders who could potentially have access to inside

information. Congress obviously did not intend Section 16(b) to regulate trades by rapid-trade

arbitrageurs unknowingly trading with algorithm-driven trading programs that do not have

possession of the necessary shares. Indeed, high-frequency trading did not even exist when

Congress drafted Section 16(b).

       In making its allegations on a set of facts that plainly falls outside the framework of

Section 16(b), Plaintiffs allege that MBI exceeded the statutory 10% threshold for ownership of a

class of stock for period so short that the complaints measure it in “hours” (although even those

allegations are false as a factual matter because most of the trade orders failed to settle so MBI

was never a “statutory insider”). The idea that MBI enjoyed any informational benefits of being

an insider for the “hours” it allegedly held 10% in the plaintiffs’ stock is refuted by not just logic,

but Plaintiff itself, which immediately following some of the trades asserted in an SEC filing –

truthfully – that it had no idea who Defendants were, that they were not insiders, and they

certainly had no relationship, connection, or inside information about the company – nor could

they have. Moreover, there was no inside information that could have been misused, as the CEO

went on to assert in public statements that the company “is unaware of any [inside] information

or events that would warrant” the recent stock activity.

       Indeed, regarding the Avalon action, after MBI entered into certain contracts to purchase

shares in Avalon Holding Corp., Avalon issued an SEC Form 8K and an attached press release

explicitly stating that MBI “is not affiliated with the Company and Avalon has no information

about [MBI]’s intentions regarding its holdings.” In the same release, Avalon stated that the

“Chairman and Chief Executive Officer of the Company, holds approximately 67% of the voting

                                                  2
         Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 6 of 18



power in Avalon, and has advised the Company that he has no present plans to divest any of his

holdings.” After the Avalon 8K, MBI sold its holdings as it became clear at that point that the

shares it intended to purchase could not settle because the sellers did not actually own the shares

they sold. Then, just two weeks after publicly disavowing any affiliation with MBI (because

MBI was merely a company that had placed trades in its stock on the open market and sold those

shares within “hours”), Avalon brought its action seeking disgorgement of profits from MBI as

prohibited “insider” transactions, and improperly tacked on Gentile for the apparent purpose of

adding extra color to the Complaint and Amended Complaint by making a serious of false and

defamatory assertions involving an old, entirely-dismissed criminal action against him.

       While some cases analyzing 15 U.S.C. § 78p(b) have found it to not require a showing

that the insider possessed or acted on knowledge for liability to attach, those cases have dealt

with actual insiders and the actual potential for misuse of inside information. The more recent

cases have reasoned that when circumstances do not fit the pattern of a Section 16(b) case as

Congress intended, courts must consider whether the application of liability would serve the

Section’s statutory purpose of preventing insiders from reaping the benefits of their potential

access to information. Applying it here would not, because: (1) MBI had no potential to obtain

inside information and its status as an alleged “insider” lasted only “hours,” (2) one of the two

plaintiffs publicly disclaimed any knowledge or affiliation with MBI before bringing its suit

(against MBI as an “insider”); and (3) with respect to Gentile, there is no allegation that he ever

obtained any profit that could be disgorged (because he did not) or that MBI would not be able to

satisfy a judgment.2


2
  It is noteworthy that these recent cases include decisions in this Circuit against Plaintiffs’
counsel here who have been strongly criticized for their unethical solicitation of clients. See e.g.,
Rubenstein v. Live Nation Entertainment, Fed. Sec. L. Rep. P. 99744 (S.D.N.Y. June 20, 2017)
(addressing question of whether Plaintiffs’ counsel here should be punished with sanctions); see
also Donoghue v. Centillium Commc’ns Inc., No. 05 Civ. 4082(WHP), 2006 WL 775122, at *5
(S.D.N.Y. Mar. 28, 2006) (court dismissing another case brought by Plaintiff’s counsel
improperly seeking to expand Section 16(b) liability).
                                                  3
         Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 7 of 18



       However, as a threshold issue for this Court, the Southern District of New York is clearly

an improper venue for these now-related actions. These actions involve: (1) a claim made by

lawyers for an Ohio-based company against a resident of Puerto Rico and a Bahamas-based

company that he owns; and (2) a claim made by lawyers for a Texas-based company against the

same resident of Puerto Rico and the same Bahamas-based company that he owns. There are no

allegations that the Puerto Rico resident (defendant Gentile) ever stepped foot in New York

(except in a strike-worthy immaterial reference to Gentile’s arrest in New York in 2012, in an

unrelated matter). There are no allegations that the Bahamas-based company conducted any

business in this district (or anywhere in the United States), nor could such allegations be made.

While the assertion of a claim under the United States securities laws may subject a defendant to

personal jurisdiction in any Federal Court, the venue provisions of Title 28 limit the districts

where that defendant may be forced to litigate.

       But both plaintiffs here allege venue is proper in this District by virtue of a single fact:

that plaintiffs are public companies with stock trading on an exchange (the NYSE) which is

headquartered in this District. Nothing more. By extrapolation, plaintiffs thus allege that this

Court is a proper venue for any case involving trading in any company with shares listed on the

New York Stock Exchange, NASDAQ, or the American Stock Exchange. The Second Circuit

has obviously, and clearly, rejected this idea. Even if it didn’t, plaintiffs conveniently ignore the

well-known fact that only a small fraction of trading in exchange-listed-company stock occurs on

the floor of these exchanges anymore. While the location of the servers on which trades are

executed, alone, cannot possible serve as a basis for venue for any case, as a factual matter those

servers are in New Jersey, not in New York.

       Because defendant MBI is a Bahamian entity based in the Bahamas, it is disregarded for

venue purposes under 28 U.S.C. §1391(c)(3). Only the domicile of defendant Guy Gentile is

relevant. Because he is a Puerto Rico domiciliary, which the complaints in the related actions

                                                  4
         Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 8 of 18



both concede, venue would be proper in the District of Puerto Rico under 28 U.S.C. §1391(b)(1)

(and as such, the catch-all provision – §1391(b)(3) – which allows venue to be placed in any

district that has personal jurisdiction, is not applicable).

        Venue also cannot be proper in this District under 28 U.S.C. §1391(b)(2), which requires

a substantial portion of the events or omissions to have taken place here. They did not. Nothing

occurred in this district, nor do any of the parties have any contacts here.

        In these actions, the plaintiffs allege that a Bahamas company became an insider of a

Texas-based company and then an Ohio-based company, and then sold its shares too soon,

causing statutorily-presumed damages to the Texas-based company and then the Ohio-based

company respectively. These substantive allegations will be proven false, but before then this

case must be moved to the proper venue. While 28 U.S.C. §1391(b)(2) might have allowed the

New Concept Energy Action to be venued in Texas (as well as Puerto Rico), and it might have

allowed the Avalon Holding Action to be venued in Ohio (as well as Puerto Rico), the provision

does not permit these actions to proceed in New York. As such, these matters should both be

dismissed, first for improper venue, and also for failure to state a claim.

                                     STATEMENT OF FACTS

        These actions, if brought in a properly-venued district pursuant to 28 U.S.C. §1391, will

address several novel issues of law and disputed issues of fact. Unfortunately, many of the facts

alleged in the amended complaint in the Avalon Action and in the complaint in the New Concept

Action omit the relevant facts, which are discussed briefly below.

       In August 2016, Gentile Moved from Miami, Florida his prior domicile, to San Juan,
Puerto Rico, where he is domiciled and a permanent resident.

        The Amended Complaint in the Avalon Action (“Av. Am. Comp.”) and the Complaint in

the New Concept Action (“NCE Comp.”) both allege, under the heading “Jurisdiction,” that

Gentile is a “domicilar[y] of Puerto Rico and/or Florida.” (Av. Am. Comp. ¶ 11; N.C.E. Comp. ¶

2); (Ford Declaration. ¶ Ex. D & E). Of course, one can only have one domicile at a time and
                                                    5
         Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 9 of 18



Plaintiffs are correct to allege he is a domicile of Puerto Rico. He is clearly not a domicile of

Florida, as Plaintiffs concede. In fact, Gentile is a domicile and permanent resident of Puerto

Rico, where he moved permanently in 2016. (December 20, 2018 Affidavit of Guy Gentile

(“Gentile Aff.”) ¶ 1.) While Gentile also maintains a residence in the Bahamas, he no longer

maintains one in Florida or any other U.S. State or Territory. (Gentile Aff. ¶ 2.) Gentile shipped

his car from Florida to Puerto Rico in 2016, pays taxes in Puerto Rico, and is committed to a

resident of Puerto Rico with whom he lives, has had a child with, is raising that child there.

(Gentile Aff. ¶ 3.) He moved to Puerto Rico with the intention to remain there and currently

intends to remain there with his child and all of his personal belongings. (Gentile Aff. ¶ 4.)

      On June 29, 2018, MintBroker Placed Orders for Shares in the Texas-Based New
Concept Energy Inc. Stock Many of Which Never Settle and MBI Never Took nor Could Have
Taken Possession of Because the Sellers Did Not Actually Own the Shares.

        In or about June 29, 2018, MBI (a Bahamas-based company (NCE Comp. ¶¶ 2, 8; MBI

Aff. ¶ 1)) placed several orders for shares in New Concept Energy Inc. a Dallas-Texas-based

energy company. (MBI Aff. ¶ 1; NCE Comp. ¶3, Ex. A). On Friday, June 29, 2018, MBI timely

reported its intended purchases by filing an SEC Form 3. (NCE Comp. Ex. A). The following

Monday, before some or all of the trades settled, the price of New Concept Stock began to rise.

(NCE Comp. ¶ 21; MBI Aff. ¶ 3). While unknown at the time, most of the shares MBI had

entered into contracts to purchase were sold by individuals who did not actually have possession

of the shares, i.e., a “naked short sales” and realizing that the trades it attempted to enter into the

previous week would likely fail to settle because the sellers did not have the shares to deliver,

MBI exited the position prior to taking ownership of most if not all of the shares. (MBI Aff. ¶

3).3 MBI properly filed its Form 13D disclosing that it did not own more than 5% of NCE shares.

(MBI Aff. ¶ 4).



3
 Under the general T+2 rule, any purchases made on June 28 or 29, would not be required to
settle until July 2 or 3, assuming that short sellers were able to cover.
                                                    6
        Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 10 of 18




      On or About July 27, 2018, MBI Place Orders for Shares in the Ohio-Based Avalon
Holdings Corp. Stock Many of Which Never Settle and MBI Never Took nor Could Have
Taken Possession of Because the Sellers Did Not Actually Own the Shares.

        In or about July 27, 2018, MBI placed several orders for shares in Avalon Holding Corp.

an Ohio-based waste management company. (MBI Aff. ¶ 5; Av. Am. Comp. ¶¶12, 23, Ex. A).

On Friday, July 27, 2018, MBI timely reported its purchases by filing an SEC Form 3. (Av. Am.

Comp. Ex. A). However, by the afternoon on July 27, the price of Avalon Class A shares was

rising and MBI became concerned that is had placed orders that had been filled electronically by

market makers selling naked short, raising the possibility of failed trades. [MBI Aff. ¶ 6]. MBI

began to sell its position that day. (Av. Am. Comp. Ex. C). On Monday, July 30, 2018, Avalon

issued an 8K and press release indicating that it had no affiliation with MBI and no knowledge of

why MBI had amassed a position in Avalon Class A stock. (Ford Declaration. ¶, Ex. A). The

press release referred to its most recent proxy statement, which in turn showed that noting that

Avalon’s CEO (by virtue of his 99.8% ownership of the company’s Class B shares), maintained

more than 67% of the voting rights in the company and had a right to appoint a majority of the

board.4 (Id.). The press release further asserted that there was no information about the

company’s performance or plans that could have reasonably been related to any change in stock

price during this time. (Id.)

       That day, the price of the stock continued to rise. It became apparent that the market

makers had entered into contracts to sell shares did not actually own any shares, and had no

ability to purchase since Avalon’s CEO had now publicly stated that he and other insiders had at

least 48% of shares in the company and was refusing to sell any of his shares. Under the


4
  As such, even though the Av. Am. Comp. alleges that MBI amassed approximately 60% of
Avalon’s Class A shares Avalon must know this is false since its own company SEC filings
assert that insiders own more than 48% of all such shares and did not sell during this time period.
If both of Plaintiffs allegations are true, this would result in their being more than 100% of shares
outstanding, a logical impossibility.
                                                    7
        Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 11 of 18



circumstances, as with New Concept Energy, MintBroker exited the position. Notably, in a

March 16, 2018 proxy statement, Avalon reported that insiders held 48% of the company’s Class

A shares, and none filed Form 4’s indicating sales to MBI. (Ford Declaration. ¶ Ex. B). As such,

in retrospect, it is clear that a large portion of the shares MBI “purchased” were from short-

selling market makers (or pessimistic investors) that did not own any stock, had no ability to

cover, and that a portion of the trades complained of in the Avalon Action never settled. As

noted above, this is not an ordinary Rule 16(b) case.

                                            ARGUMENT

        “It is hornbook law that venue and personal jurisdiction are threshold procedural issues to

be decided before the substantive grounds in a motion to dismiss.” Basile v. Walt Disney Co.,

717 F. Supp. 2d. 381, 385 (S.D.N.Y. 2010). “Where venue is challenged, it is plaintiff’s burden

to show that it is proper in the forum district. Rothstein v. Carriere, 41 F. Supp. 2d. 381, 386

(E.D.N.Y. 1999). “The Court, then, must address whether plaintiff has demonstrated proper

venue with respect to each count in the Complaint. In making that determination, ‘the Court may

consider documents outside of the complaint.’ Basile, 717 F. Supp. 2d. at 385 quoting Cartier v.

Micha, Inc., No. 06 Civ. 4699, 2007 WL 1187188, at *2 (S.D.N.Y. Apr. 20, 2007).

        As such, defendants’ arguments regarding the only proper venue for these actions – the

Untied States District Court for the District of Puerto Rico – are addressed first below. While

there were two potentially proper venues for each of the related actions before they were related,

only Puerto Rico is appropriate for both, and New York is improper for either. In case this Court

should decide not to dismiss, or in the interests of justice, transfer these actions to the District of

Puerto Rico, Defendants substantive arguments for dismissal are discussed second, though it is

the transferee court that is best suited to rule on them, and Defendants would request the

opportunity to more fully brief the argument in front of the proper court.




                                                   8
        Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 12 of 18



I.     PURSUANT TO 28 U.S.C. § 1391, THE DISTRICT OF PUERTO RICO AND THE
       NORTHERN DISTRICT OF TEXAS ARE THE ONLY POSSIBLE VENUES FOR
       THE NEW CONCEPT ENERGY ACTION

       The New Concept Energy Action is a case brought by New-York-based counsel on

behalf of a Nevada Corporation with a principal place of business location in Dallas, Texas.

(NCE Comp. ¶ 3). In its complaint, New Concept alleges without evidence that MBI, a

Bahamas-based company, engaged and a “pump-and-dump scheme” with New Concept

securities (NCE Comp. ¶ 0)5. Despite – or rather as proof of – these recklessly false allegations,

the Plaintiffs makes no claim based on fraud. New Concept alleges that MBI is defendant

“Gentile’s creature” (NCE Comp. ¶ 24) and seeks to hold Gentile, a domiciliary of Puerto Rico

(NCE Comp. ¶ 2; Gentile Dec. ¶ 1) “jointly and severally” liable for any profits earned by the

Bahamas-based MBI (NCE Comp. ¶ (b) (in the claim for relief)).

       Putting aside Plaintiff’s colorful, impertinent pleading that elevates salacious allegations

over any actual provable allegation, the New Concept matter relates to the actions of a company

in the Bahamas, which is owned and allegedly controlled by an individual in Puerto Rico, that

allegedly caused damages to a plaintiff incorporated in Nevada and based in Texas.

       The only connection to the Southern District of New York in either case: New Concept

and Avalon are listed on the New York Stock Exchange. (NCE Comp. ¶ 4; Av. Am. Comp. ¶

13). However, though New Concept and Avalon both allege that “most of the purchases and

sales took place upon” the New York Stock Exchange (Id.), it does not and cannot alleged that

the trades themselves occurred in this district. It is common knowledge that the vast majority of

trading no longer takes place on the floor of the exchange on the corner of Broad St. and Wall

St., but rather in data centers located in northern New Jersey. (See, e.g., Exhibit C to Ford

Declaration.).



5
  The first substantive allegations of the NCE Comp. are contained in an unnumbered paragraph
referred to herein as “¶ 0”.
                                                9
        Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 13 of 18



       To recap: The New Concept case is brought by a Texas company regarding trades made

by a Bahamas company owned by a Puerto Rico domiciliary, in securities that are listed on an

exchange that runs the vast majority of its trading operations in New Jersey. The Avalon case is

brought by an Ohio company regarding trades made by a Bahamas company owned by a Puerto

Rico domiciliary, in securities that are listed on an exchange that runs the vast majority of its

trading operations in New Jersey. More devastating to the Plaintiffs’ allegations here is their

failure to allege that the trades were even placed with the NYSE and in fact the majority of trades

were not even placed with that entity in New Jersey, but through other trading platforms also

outside New York.

       A.      Venue in the New Concept Energy Action would have been Appropriate in
               the District of Puerto Rico Under 28 U.S.C. §§ 1391(b)(1) and (c)(3)

       Pursuant to 28 U.S.C. §1391(b):

       A civil action may be brought in—

               (1) a judicial district in which any defendant resides, if all defendants are residents
               of the State in which the district is located;

               (2) a judicial district in which a substantial part of the events or omissions giving
               rise to the claim occurred, or a substantial part of property that is the subject of
               the action is situated; or

               (3) if there is no district in which an action may otherwise be brought as provided
               in this section, any judicial district in which any defendant is subject to the court’s
               personal jurisdiction with respect to such action

Under to 28 U.S.C. §1391(c)(3) “a defendant not resident in the United States may be sued in

any judicial district, and the joinder of such a defendant shall be disregarded in determining

where the action may be brought with respect to other defendants.”

       Therefore, had this action been bought in the United Stated District Court for the District

of Puerto Rico, venue would have been proper because Gentile resides there and MBI’s non-US

residency is disregarded.

       Because venue in Puerto Rico would be proper, it may not be placed in this district under

28 U.S.C. §1391(b)(3).
                                                 10
        Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 14 of 18



        B.      Venue in the New Concept Energy Action is Not Proper in New York

        In opposition, New Concept might argue that the fact that its shares are listed on the New

York Stock Exchange makes venue appropriate in this District under 28 U.S.C. §1391(b)(2).

The argument fails. As an initial matter, as noted above, New Concept is careful not to allege

that the shares at issue were traded in New York, because it (or its counsel) knows that all

trading activity are carried out in data centers outside of the District.

        Moreover, the New Concept case is about whether actions taken in the Bahamas violated

Section 16(b) and thus caused damages in Texas. But these allegations preclude any lawsuit in

this district. “The Second Circuit has cautioned district courts ‘to take seriously the adjective

‘substantial’’ in Section 1391, and has stated that ‘for venue to be proper, significant events or

omissions material to the plaintiff’s claim must have occurred in the district in question, even if

other material events occurred elsewhere.’ Can’t Live Without It, LLC, 2018 WL 4265906, at *1

quoting Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353, 357 (2d Cir. 2005). The location of the

servers on which the trades at issue happened to be processed is incidental at most. Even if those

computers sat in a room at 11 Broad Street in Manhattan, it would not create venue in this

district. As such, venue in the New Concept action is improper in New York.

        C.      For the Same Reasons, Pursuant to 28 U.S.C. § 1391, the District of Puerto
                Rico and the District of Ohio are the Only Possible Venues for the New
                Avalon Holdings Action.

        The venue analysis for the Avalon matter is the same as the New Concept matter, except

that the District of Ohio takes the place of the Northern District of Texas in the analysis. Venue

would be proper in Puerto Rico because Gentile resides there (and MBI’s residence outside the

U.S. does not count in the analysis). (Av. Am. Comp. ¶ 11). Venue is not proper in this District.

The allegations in Avalon’s Amended Complaint liking the action to this District are identical to

those in the New Concept Complaint. (NCE Comp. ¶ 12-29; Av. Am. Comp. ¶ 22-40). As such,

venue in the Avalon action is improper in New York, but would be proper in the District of

                                                  11
         Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 15 of 18



Puerto Rico.

        D.      In the Alternative to Dismissal Under FED. R. CIV. P. 12(b)(3), the Court
                May Transfer These Actions to Puerto Rico Under 28 U.S.C. §1406 as Venue
                is Proper there for Both.

         “If venue does not lie where an action was brought, 28 U.S.C. § 1406(a) provides that

‘[t]he district court ... shall dismiss [the case], or if it be in the interest of justice, transfer such

case to any division or district in which it could have been brought.’ If allowing a transfer would

reward a plaintiff for its lack of diligence in choosing a proper forum, transfer is not in the

interest of justice. Whether dismissal or transfer is appropriate lies within the sound discretion of

the district court.” Can't Live Without It, LLC v. CSS, Inc., 18CV4789 (DLC), 2018 WL

4265906, at *2 (S.D.N.Y. Sept. 6, 2018) (internal quotations omitted) citing Spar, Inc. v. Info.

Res., Inc., 956 F.2d 392, 391 (2d Cir. 1992) and Minnette v. Time Warner, 997 F.2d 1023, 1026

(2d Cir. 1993); 28 U.S.C. §1406(a).

        Here, defendants submit this case to the Court to exercise its discretion and to select the

best outcome, which Defendants respectfully submit is to dismiss both related actions with

permission for the Plaintiffs to refile the related actions in Puerto Rico. Critically, while it is

clear that plaintiffs’ counsel brought the cases in this District without any consideration of the

proper venue and with only the convenience of their counsel in mind, defendants would be

prejudiced if the Court were to dismiss the action, and the plaintiffs then refiled in Texas and

Ohio, subjecting defendants to duplicative litigation and the possibility of divergent outcomes.

Now that the parties have agreed by executed stipulation that the matters are related, they should

stay related in any subsequent proceeding.

II.     THE FACTS OF THESE CASES FALL FAR BEYOND SECTION 16(B)’S
        STATUTORY INTENT AND IMPOSITION OF LIABILITY HERE IS
        PRECLUDED AND WOULD BE UNJUST AND SERVE NO LEGITMATE
        PURPOSE

         “When a transaction does not fall within the literal terms of Section 16(b), the statute

must be interpreted in a way that is consistent with its legislative purpose.” Chechele v.
                                                     12
        Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 16 of 18



Sperling, Fed. Sec. L. Rep. P. 96786 (S.D.N.Y. Mar. 29, 2012], affd, 758 F3d 463 (2d. Cir.

2014). As such, “Section 16(b) liability depend[s] on ‘whether the transaction may serve as a

vehicle for the evil which Congress sought to prevent—the realization of short-swing profits

based upon access to inside information.’” Id. quoting Donoghue v. Centillium Commc’ns Inc.,

No. 05 Civ. 4082(WHP), 2006 WL 775122, at *5 (S.D.N.Y. Mar. 28, 2006). In special

situations, “where an insider has had no opportunity to speculate on the basis of [] inside

information, Section 16(b) has not been violated.” Rubenstein v. Live Nation Entertainment,

Fed. Sec. L. Rep. P. 99744 (S.D.N.Y. June 20, 2017).

       Section 16(b) was clearly not designed to recover profits made from high-frequency

trading positions by briefly-tenured shareholders with no connection to an issuer and no

conceivable opportunity to obtain inside information, and where the company itself has asserted

there was no relevant information in existence. Rather, it was designed to prevent speculation on

the basis of insider information, without requiring a plaintiff to prove the possessing and misuse

of such inside information.

       The cases cited above (both brought by Plaintiffs’ counsel) are instructive. In each, the

Court has evaluated the substance of and timing of the transaction alleged and found that they

did not permit the alleged insider to speculate on inside information in a six-month window.

Finding that such speculation was impossible in each case, the courts dismissed the actions

brought by Plaintiffs’ counsel there. This case presents the same situation.

       The question for the Court in this instance is whether, if an investor holds its position as

an alleged “insider” for a period of merely “hours,” such that it would be literally impossible for

the investor to have obtained insider information in that time, and Plaintiffs’ acknowledge – as is

true – that Defendants in fact possessed no inside information, nor could such an allegation

plausibly be made, does Rule 16(b) apply. Here, the Avalon plaintiff presses the question even

further, because two weeks before filing its lawsuit, it publicly disclaimed in an SEC filing that it

                                                 13
        Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 17 of 18



any knowledge of or connection to MBI and there was no news or information about the

company that could have possibly affected its stock price during this time.6

        Some or all of the trades at issue involved computer-driven short selling and never, in

fact, settled (such that MBI never took custody of some or all the shares it bought and therefore

never became a statutory insider even assuming Section 16(b) applies to such trading activities).

Nor could the trades have ever settled because the sellers were not actually selling any shares in

either of these companies, they were simply betting that these companies’ stocks would decline

and “selling naked short” positions. These transactions are well beyond the reach of Section

16(b), and these complaints do not make out any cognizable violation and as such should be

dismissed as a matter of law.




6
  Moreover, in a telling slip of the tongue, as part of plaintiffs’ counsel tactic of saturating the
complaints with scurrilous content, the New Concept Energy complaint describes the rapid
transaction as a “pump-and-dump scheme.” (NCE Comp. ¶ 0.) Of course, any such scheme
would lead to a claim by the counterparties to the trades, and not New Concept.
                                                  14
        Case 1:18-cv-07291-VSB Document 28 Filed 01/22/19 Page 18 of 18



                                          CONCLUSION


       For the foregoing reasons, the Court should dismiss both actions for improper venue and

grant Plaintiffs leave to refile these related cases in the only proper venue, Puerto Rico. Or in the

alternative dismissed both actions for failure to state a claim as Plaintiff’s allegations do not fall

within Section 16(b)’s prohibited conduct.



Dated: December 27, 2018

                                                            Respectfully submitted,

                                                            FORD O’BRIEN LLP




                                                            ____________________________
                                                            Adam C. Ford
                                                            Robert S. Landy
                                                            575 Fifth Avenue
                                                            17th Floor
                                                            New York, NY 10017
                                                            (212) 8580-040
                                                            aford@fordobrien.com
                                                            rlandy@fordobrien.com

                                                            Attorneys for Defendants




                                                  15
